Order granting plaintiff’s motion to compel defendant to receive notice of appeal reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. We think the time to appeal from the judgment expired thirty days after service of a copy thereof on plaintiff’s attorney with notice of entry. (Civ. Prac. Act, § 612.) Plaintiff’s procedure to set aside the judgment resulting in an order which was thereafter reversed (Hild v. McClintic-Marshall Co., 215 App. Div. 780) did not operate to extend his time to appeal from the judgment. (Commercial Bank v. Sherwood, 162 N. Y. 310, 321; Brown v. Cleveland Trust Co., 233 id. 399, 406, citing Loeb v. Willis, 100 id. 231, 235.) Kelly, P. J., Jaycox, Manning, Kapper and Lazansky, JJ., concur.